Case 9:08-cv-80736-KAM Document 465 Entered on FLSD Docket 07/15/2019 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA


     J ANE D OE 1 AND J ANE D OE 2,
                                                  Civil Action No.
          P ETITIONERS ,
                                                  08-80736-CIV-MARRA
           v.

     U NITED S TATES OF A MERICA ,

          R ESPONDENT .
                                      
                   Government’s Unopposed Motion To Seal Exhibit
     The United States of America, by Byung J. Pak, United States Attorney for the
  Northern District of Georgia, and Jill E. Steinberg and Nathan P. Kitchens,
  Special Attorneys for the Southern District of Florida, files this unopposed

  motion to seal a previously filed exhibit to the government’s motion for
  summary judgment. (Doc. 403).
     Exhibit O to that motion mistakenly did not redact the names of two

  individuals who were known to be minors at the time of the relevant conduct.
  (Doc. 403-15). Pursuant to Fed. R. Civ. P. 5.2(a), the name of an individual
  “known to be a minor” must be redacted in civil filings unless the Court orders

  otherwise. Accordingly, the originally filed exhibit should be placed under seal
  to protect the privacy of those individuals, and the government respectfully
  submits that the redacted exhibit attached as Exhibit A to this motion, which
  removes their names, should be substituted in its place.
Case 9:08-cv-80736-KAM Document 465 Entered on FLSD Docket 07/15/2019 Page 2 of 3




     Undersigned counsel has conferred with counsel for Petitioners regarding this
  request, and Paul Cassell has authorized the undersigned to state that the instant
  motion is unopposed by Petitioners.
     WHEREFORE, the government respectfully requests that Exhibit O to its
  motion for summary judgment, Doc. 403-15, be placed under seal and that the
  redacted Exhibit A to this motion be substituted in its place.

                                            Respectfully submitted,

                                            B YUNG J. P AK
                                               United States Attorney


                                         /s/J ILL E. S TEINBERG
                                                 Special Attorney
                                            Georgia Bar No. 502042
                                            Jill.Steinberg@usdoj.gov


                                         /s/N ATHAN  P. K ITCHENS
                                              Special Attorney
                                            Georgia Bar No. 263930
                                            Nathan.Kitchens@usdoj.gov




                                           2
Case 9:08-cv-80736-KAM Document 465 Entered on FLSD Docket 07/15/2019 Page 3 of 3




                                Certificate of Service

     I served this document today by filing it using the Court’s CM / ECF system,

  which automatically notifies the parties and counsel of record.




  July 15, 2019


                                           /s/ Nathan P. Kitchens

                                           Nathan P. Kitchens
                                           Special Attorney
